Bond, J.
In this cause a petition for a writ of mandamus was filed on March 11, 1897, and an alternative writ in accordance with the prayer of the petition awarded by this court, to which respondent filed a demurrer, which being seen and understood was overruled and ten days further time given to respondent to answer. It now appearing to the satisfaction of the court that respondent has wholly failed to answer the said alternative writ of mandamus, it is ordered and adjudged that the same be taken as confessed as to him and that a peremptory writ of mandamus be awarded in this case.
All concur.